PER CURIAM.
Defendant Lamont Monds appeals from the summary denial of his motion for post-conviction relief. The defendant raises several claims of ineffective assistance of trial counsel. We affirm as to all claims except one.
The defendant alleges that his counsel failed to inform him about the defense of voluntary intoxication and properly advise him concerning such. He maintains that he was both drunk and under the influence of drugs at the time of the homicide, which would have negated his guilt for the specific intent crime of first degree premeditated murder. The defendant claims that he told his counsel that he, his co-defendant and the victim had all been drinking vodka and smoking marijuana on the day of the incident, and that several witnesses could have testified about this. We find that these allegations are sufficient to require an evidentiary hearing on this claim. See Gaskin v. State, 737 So.2d 509, 513 n. 10 (Fla.1999). While the trial court order addressed the deposition testimony of one of the witnesses specified in the defendant’s motion, the present record does not conclusively refute this claim. Accordingly, we reverse the summary denial of the motion and remand the matter to the trial court to conduct an evidentiary hearing on this claim.
Affirmed in part; reversed in part and remanded for an evidentiary hearing.